September 16, 2005


Mr. Christopher John Deeves
Ball & Weed, P.C.
745 E. Mulberry Street, Suite 500
San Antonio, TX 78212


Honorable Barbara H. Nellermoe
45th District Court
100 Dolorosa Street
San Antonio, TX 78205-3028
Mr. Curtis L. Cukjati
Martin & Cukjati, L.L.P.
1802 Blanco Road
San Antonio, TX 78212

RE:   Case Number:  05-0574
      Court of Appeals Number:  04-05-00304-CV
      Trial Court Number:  2003-CI-13193

Style:      IN RE  METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD.,
      L.L.P., INC. D/B/A METHODIST SPECIALTY & TRANSPLANT HOSPITAL AND D/B/A
      METHODIST SPECIALTY & TRANSPLANT HOSPITAL REHABILITATION UNIT

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  motion  for  immediate
temporary relief and issued the enclosed stay order in the  above-referenced
case.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Ms. Janice Maloney     |